Case 1:09-cv-01302-ENV-RER Document 161 Filed 07/17/19 Page 1 of 2 PageID #: 2470




  UNITEDSTATESDISTRICTCOURT
  EASTERNDISTRICTOF NEWYORK
                                                             -X


  Alexina Simon,
                                                                    STIPULATION AND
                                                       Plaintiff,   ORDEROFDISMISSAL
                               -against-                            09 CV 1302 (ENV) (RER)

  City ofNew York, Francis Longobardi, Evelyn Alegre, and
  Douglas Lee,

                                                    Defendants.




                 WHEREAS, the parties have reached a settlement agreement and now desire to

  resolve the remaining issues raised in this litigation, without further proceedings and without

  admitting any fault or liability;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

  and between the undersigned, that

          1.      The above-referencedactionis herebydismissedwith prejudice; and
Case 1:09-cv-01302-ENV-RER Document 161 Filed 07/17/19 Page 2 of 2 PageID #: 2471




         2.     Notwithstanding the dismissal of this action in accordance with this agreement,

  the District Court shall continue to retain jurisdiction over this action for the purpose of

  enforcing the terms of the settlement agreement reached between the parties and set forth in the

  Stipulationof Settlement executedby the parties in this matter.


  Dated: Ne York New York
               I            2019


  UGO UZOH, P.C.                                       ZACHARY W. CARTER
  Attorneys for Plaintiff                              Corporation Counsel ofthe
  56 WilloughbyStreet, Third Floor                        City ofNew York
  Brooklyn, NY 11201                                   Attorney for Defendants City of New York,
  (718)874-6045                                           Longobardi, Lee, andAlegre
                                                          (MacDougall)
                                                        100 Church Street, 3rd Floor
                                                       New       rk      ewY   10007

  By                                             By:
        g     ukwu zoh                                 J     ua J. Lax
       Attorney for Plaintiff                              enior Counsel

                                                       SO ORDERED:




                                                       HON. ERICN VITALIANO
                                                       UNITED STATES DISTRICTJUDGE

                                                       Dated:                      2019
